Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 1 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL KARASIK and LYNN
KARASIK, h/w

V.
CIVIL ACTION
INFRASOURCE CONSTRUCTION, :
LLC; : CASENO.
INFRASOURCE CONSTRUCTION
SERVICES, LLC;
INFRASOURCE INSTALLATION, LLC;
INFRASOURCE C/O CORP SERVICES
CO;
INFRASOURCE, a Quanta Services
Company; and
QUANTA SERVICES, INC.
NOTICE OF REMOVAL

TO: THE HONORABLE CHIEF JUSTICE AND JUDGES OF THE UNITED STATES
DISTRICT COURT FOR THE EASTERN DISTRICT OF PENNSYLVANIA

PLEASE TAKE NOTICE that Moving Defendant, InfraSource Construction, LLC,
through its undersigned counsel, Ricci, Tyrrell, Johnson & Grey, hereby files this Notice of
Removal pursuant to 28 U.S.C. §1441, et seq. InfraSource Construction, LLC hereby removes to
the United States District Court for the Eastern District of Pennsylvania all claims and causes of
action in the civil action styled Michael Karasik and Lynn Karasik v. InfraSource
Construction, LLC, et al., September Term, 2019, No. 04721, now pending in the Court of
Common Pleas, Philadelphia County (the “State Court Action”). The grounds for removal are as

follows:

1. Plaintiffs, Michael Karasik and Lynn Karasik initiated the State Court Action by

filing a Civil Action Complaint in the Court of Common Pleas, Philadelphia County, September
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 2 of 21

Term, 2019, No. 04721 on or about October 4, 2019. See Complaint attached hereto as “Exhibit
A.”
2D The Complaint was served on InfraSource Construction, LLC by certified mail at

its principal place of business located at 16000 College Blvd., Lenexa, Kansas on or about

October 10, 2019.

Proper Procedure for Removal of this Civil Action was Followed - 28 U.S.C:S. § 1446

a InfraSource Construction, LLC has followed the proper procedure for removing
this civil action under 28 U.S.C.S. § 1446 because (1) this Notice of Removal was filed within
thirty (30) days of service of Plaintiffs’ Complaint, and (2) InfraSource Construction, LLC is the
only Defendant who has been properly joined and served and has chosen to remove this action.

4, Pursuant to 28 U.S.C.S. § 1446, entitled “Procedure for Removal of Civil
Actions,” a notice of removal of a civil action or proceeding shall be filed within thirty (30) days
after the receipt by the defendant, through service or otherwise, of a copy of the initial pleading
setting forth the claim for relief upon which such action or proceeding is based. 28 U.S.C.S. §
1446(b)(1).

S Pursuant to Fed. R. Civ. P. 6, this Notice of Removal is being filed with the Court
within thirty (30) days of the Complaint being filed and served upon InfraSource Construction,
LLC.

6. When a civil action is removed solely under 28 U.S.C.S. § 1441 (a), all defendants

who have been properly joined and served must join in or consent to the removal of the action.

28 U.S.C.S. § 1446(b)(2)(a).
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 3 of 21

7. Upon information and belief, InfraSource Construction, LLC is the only
Defendant who has been properly joined and served in this matter as of this time of filing this
Notice of Removal.

8. InfraSource Construction, LLC has attached copies of all process, pleadings, and

orders served upon it in this action as required by 28 U.S.C.S. § 1446(a).

Removal Based on Diversity of Citizenship under 28 U.S.C.S. § 1441 and § 1332(a)

9. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332
and this action is removable to the United States District Court for the Eastern District of
Pennsylvania pursuant to 28 U.S.C. § 1441 because the parties are diverse, with Plaintiffs being
citizens of the Commonwealth of Pennsylvania and InfraSource Construction, LLC being a

citizen of Delaware and Kansas, and the amount in controversy appearing to be in excess of

$75,000.

10. Generally, except as otherwise expressly provided by Act of Congress, any civil
action brought in a State court of which the District Courts of the United States have original
jurisdiction, may be removed by the defendant or the defendants, to the District Court of the
United States for the district and division embracing the place where such action is pending. 28
U.S.C.S. § 1441(a).

11. The State Court Action was filed in Philadelphia County, Pennsylvania and is

being removed to the United States District Court for the Eastern District of Pennsylvania in

conformance with 28 U.S.C.S. § 1441(a).
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 4 of 21

12. District Courts have original jurisdiction of all civil actions where the matter in
controversy exceeds the sum or value of $ 75,000, exclusive of interest and costs, and is between
citizens of different States. 28 U.S.C.S. § 1332(a)(1).

13. For purposes of 28. US.C.S. § 1332 and § 1441, a corporation shall be deemed to
be a citizen of every State by which it has been incorporated and of the State where it has its
principal place of business. 28 U.S.C.S. § 1332(c)(1).

14. In determining whether a civil action is removable on the basis of the jurisdiction
under section 1332(a), the citizenship of defendants sued under fictitious names shall be
disregarded. 28 U.S.C.S. § 1441(b)(1).

15.  Acivil action otherwise removable solely on the basis of the jurisdiction under 28
USCS § 1332(a) may not be removed if any of the parties in interest properly joined and served
as defendants is a citizen of the State in which such action is brought. 28 U.S.C.S. § 1441(b)(2).
This restriction is known as the “forum defendant” rule.

16. | Removal by an out-of-state defendant after it has been served, but prior to proper
service on any forum defendant is proper because the rationale behind the “joined and served”
requirement of § 1441(b) and, to some extent, the protective purpose of diversity jurisdiction, are
implicated. Ayala-Castro v. GlaxoSmithKline (In re Avandia Mktg.), 624 F. Supp. 2d 396, 411
(E.D. Pa. 2009).

17. InfraSource Construction, LLC is incorporated in the State of Delaware and
maintains its principle executive offices at 16000 College Blvd., Lenexa, KS 66219.

18. Pursuant to 28 U.S.C.S. § 1332(c)(1), InfraSource Construction, LLC is deemed a

citizen of Delaware and Kansas.
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 5 of 21

19. Because InfraSource Construction, LLC is the only defendant that has been
properly joined and served, the citizenship of the other named defendants is immaterial for
purposes of removal.

20. Moreover, InfraSource Construction Services, LLC, InfraSource Installation,
LLC, InfraSource, and InfraSource, a Quanta Services Company are not existing legal entities.

21. Because InfraSource Construction Services, LLC, InfraSource Installation, LLC,
InfraSource, and InfraSource, a Quanta Services Company are fictitious entities, their citizenship
for purposes of removal are disregarded.

22. Pursuant to the Complaint, Plaintiffs, Michael Karasik and Lynn Karasik,
husband and wife, reside at 110 Iris Lane, Wynnewood, PA 19096. See Exhibit A.

23. Plaintiffs are citizens of the Commonwealth of Pennsylvania.

24. The amount in controversy in the instant action, based on the allegations and
averments contained in Plaintiffs’ Complaint exceeds $75,000, exclusive of interest and costs.

25. Plaintiffs filed their Complaint in Philadelphia County in the Major Jury Program.
Each Plaintiff has individually sought unspecified damages in excess of $50,000. See Exhibit A.

26. It is alleged that Plaintiff, Michael Karasik sustained “serious and permanent
injuries to his face, nose, forehead, brain, spine, fracture of the right wrist, cervical and lumbar
injuries that may require surgical intervention, and other injuries known and unknown all which
have caused and may cause in the future great pain and suffering and agony and deprivation of

his normal mode of living and loss of earnings and/or earning power and the enjoyment of life.”

See Exhibit A at J 16.

27. It is further alleged that Plaintiff, Michael Karasik “has suffered a concussion and

brain impairment.” See Exhibit A at { 17.
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 6 of 21

28. It is further alleged that Plaintiff, Michael Karasik “sustained facial

disfigurement.” See Exhibit A at { 18.

29. It is further alleged that Plaintiff, Michael Karasik “suffered permanent injury and

disability as well as embarrassment, humiliation, and loss of life’s pleasures.” See Exhibit A at

20.

30,  Itis further alleged that Plaintiff, Michael Karasik has incurred medical expenses
as a result of his injuries “and may be obliged to incur additional expense in the future.” See
Exhibit A at { 21.

31. As a result of the alleged injuries and damages sustained by Plaintiff, Michael
Karasik, he is personally seeking unspecified damages in excess of $50,000. See Exhibit A at
the wherefore clause following 21.

32. Plaintiff, Lynn Karasik has set forth a claim for loss of consortium arising out of
her husband, Michael Karasik’s injuries. See Exhibit A.

33. Plaintiff, Lynn Karasik has alleged that she, “suffered loss of society,

companionship, consortium and other pleasures to wife and husband relationship.” See Exhibit

A at § 24.

34, It is further alleged that Plaintiff, Lynn Karasik “may be obliged to incur medical
expenditures in treating her husband an may be obliged to incur in the future to her great

financial detriment and loss.” See Exhibit A at { 25.
35. As a result of the alleged injuries and damages sustained by Plaintiff, Lynn

Karasik, she is personally seeking unspecified damages in excess of $50,000. See Exhibit A at

the wherefore clause following { 25.
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 7 of 21

WHEREFORE, Defendant, InfraSource Construction, LLC hereby removes this action

from the Court of Common Pleas, Philadelphia County, to this Court.

Dated: October 16, 2019

By:

RICCI TYRELL JOHNSON & GREY

 

FRANCIS J(GREY, JR.Esquire~ —_
JASON M. AVELLINO, Esquire

1515 Market Street, Suite 700

Philadelphia, PA 19102

P: 215-320-3260

F: 215-320-3261

FGrey@rtjglaw.com

JAvellino@rtjglaw.com
Counsel for Defendant,

InfraSource Construction, LLC
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 8 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MICHAEL KARASIK and LYNN
KARASIK, h/w

Vv.

INFRASOURCE CONSTRUCTION,
LLC;

INFRASOURCE CONSTRUCTION
SERVICES, LLC;

INFRASOURCE INSTALLATION, LLC;
INFRASOURCE C/O CORP SERVICES
CO;

INFRASOURCE, a Quanta Services
Company; and

QUANTA SERVICES, INC.

CIVIL ACTION

CASE NO.

CERTIFICATE OF SERVICE

The undersigned counsel hereby verifies/certifies that on this day, a true and correct copy

of the foregoing Notice of Removal was served on the following via email and/or first-class mail

as follows:

David Sherman, Esquire
Soloman, Sherman & Gabay
Eight Penn Center
1628 JFK Bivd., Suite 2200
Philadelphia, PA 19103
lawyers@solmansherman.com
Counsel for Plaintiffs, Michael Karasik and Lynn Karasik

Dated: October 16, 2019 By:

RICCI TYRRELL JOHNSON & GREY

 
   

 

Rancis Gre, Ir, esavite
Jason M. Avellino, tire
Counsel for Defendant,
InfraSource Construction, LLC
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 9 of 21

 
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 10 of 21

*SOLOMON, SHERMAN & GABAY

 

: ATTORNEYS AT LAW PLEASE REPLY TO THE
PHILADELPHIA ADDRESS
DAVID B, SHERMAN* 8 PENN CENTER
oer | lo ee THB ELLIPSE BLDG, STE.9A
GARY I, SPIVACK. Re PHILADELPHIA, PA 19103 4201 CHURCH ROAD
+ JN. 54
RYAN D, BRISKIN* saa . PHONE (215) 665-1100 oe ee : a
LAUREN M. SHERMAN 7 . BAX (215) 665-8471
*ALSO MEMBER OF WWW.SOLOMONSHERMAN.COM
NEW JERSEY BAR
** ALSO MEMBER OF
NEW YORK BAR
‘ aio
ee ; October 4, 2019

DISTRICT OF COLUMBIA BAR

*NOT A PARTNERSHIP *

Infrasource Construction LLC
6301 James A Reed Rd
Kansas City MO 64133

RE: Karasik et ux v. Infrasource, et al
C.C.P., September Term 2019, No. 4721

Dear Sir/Madam:

Enclosed herewith you will find a copy of a Complaint which we have filed with the
Court of Common Pleas of Philadelphia County on behalf of our clients, Michael Karasik and
Lynn Karasik.

Very truly yours,

LAUREN M. SHERMAN
LMS:je

Enclosure

of

CERTIFIED MAIL
RETURN RECEIPT REQUESTED

NORTHEAST PHILADELPHIA + LOWER BUCKS COUNTY
COLLEGEVILLE « NORRISTOWN = PHOENIXVILLE « POTTSTOWN
; Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 11 of 21

a

 

 
 
   
   

Fay

    

 

Court of Common Pleas of Philadelphia County SRELEREAT Honan Use Onl
Trial Division ~ SEPTEMBER 2019 TT hes We
Civil Cover Sheet " eing Number 1910007975 004721

al! “

 

 

 

 

 

 

PLAINTIFF'S NAME DEFENDANT'S NAME
MICHAEL KARASIK INFRASOURCE CONSTRUCTION LLC
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
110 IRIS LANE 6301 JAMES A, REED ROAD
WYNNEWOOD PA 19096 CHARLOTTE NC 64133
PLAINTIFF'S NAME DEFENDANT'S NAME
LYNN KARASIK INFRASOURCE CONSTRUCTION SERVICES LLC
PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
110 IRIS LANE 6511 STATESVILLE ROAD
WYNNEWOOD PA 19096 CHARLOTTE NC 28269
PLAINTIFF'S NAME DEFENDANT'S NAME

INFRASOURCE INSTALLATION LLC

 

PLAINTIFF'S ADDRESS DEFENDANT'S ADDRESS
6511 STATESVILLE ROAD

CHARLOTTE NC 28269

 

 

 

 

 

 

 

 

TOTAL NUMBER, OF PLAINTIFFS TOTAL NUMBER OF DEFENDANTS COMMENCEMENT OF ACTION .
2 6 [x] Complaint Petition Action C1 Notice of Appeal
J) writ of Summons CO Transfer From Other Jurisdictions
AMOUNT IN CONTAOVERSY COURT PROGRAMS
od Dd Arbitration ( Mass Tort (1). commerce CO Setifement
$50,000.00 or less C Jury (1) Savings Action [1 Minor Court Appeal [J Minors
[1 More than $50,000.00 C1 Non-Jury C7) Petition 2) Statutory Appeals C1 wrp/survival
CI other:
CASE TYPE AND CODE

2S - PREMISES LIABILITY, SLIP/FALL

 

STATUTORY BASIS FOR CAUSE OF ACTION

 

 

RELATED PENDING CASES (LIST BY CASE CAPTION AND DOCKET NUMBEA) LED IS CASE SUBJECT TO
PRCHRROTHY COORDINATION ORDER?
YES NO
M. BRYANT

 

 

 

TO THE PROTHONOTARY:
Kindly enter my appearance on behalf of Plaintiff/Petitioner/Appellant; MICHAEL KARASIK , LYNN KARASIK

Papers may be served at the address set forth below.

 

 

 

 

 

 

NAME OF PLAINTIFF'S/PETITIONER'S/APPELLANT'S ATTORNEY ADDRESS

DAVID B. SHERMAN 8 PENN CENTER

1628 JFK BOULEVARD

PHONE: NUMBER FAX NUMBER SUITE 2200

(215) 665-1100 (215) 665-8471 PHILADELPHIA PA 19103
SUPREME COURT IDENTIFICATION NO. . E-MAIL ADDRESS

36437 tdicostanza@solomonsherman.com
SIGNATURE OF FILING ATTORNEY OR PARTY DATE SUBMITTED

DAVID SHERMAN Friday, October 04, 2019, 08:21 am

 

 

 

FINAL COPY (Approved by the Prothonotary Clerk)

 
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19

COMPLETE LIST OF DEFENDANTS;

1. INFRASOURCE CONSTRUCTION LLC
6301 JAMES A. REED ROAD
CHARLOTTE NC 64133

2, INFRASOURCE CONSTRUCTION SERVICES LLC
6511 STATESVILLE ROAD
CHARLOTTE NC 28269

3, INFRASOURCE INSTALLATION LLC
6511 STATESVILLE ROAD
CHARLOTTE NC 28269

4. INFRASOURCE
C/O CORP SERVICE CO 2595 INTERSTATE DRIVE SUITE 103
WINDSOR FARMS PA 17110

5, INFRASOURCE, A QUANTA SERVICES COMPANY
600 CLARK AVENUE SUITE 3
KING OF PRUSSIA PA 19406

‘6, QUANTA SERVICES, INC.
2800 POST OAK BLVD, SUITE 2600
HOUSTON TX 77056

 

Page 12 of 21
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 13 of 21

USTED ESTA ORDENADO COMPARECER EN Arbitration

Hearing 1880 JEK Blvd. 5th fl. at 09:15 AM - 07/16/2020

You must still comply with the notice below. USTED TODAVIA DEBE CUJPLIR CON EL AVISO PARA DEFENDERSE.

This matter will be heard by a Board of Arbitrators at the time,
at the hearing, the matter may be heard at the same time and

DAVID B. SHERMAN

QFFia

date and place specified but, if ane or more parties is not present
date before a judge of the court without the absaftbanty or parties.

There is no SOLO MAINISIAERIM AN oS {fA BYd¥cision entered bya Judge. This isa Majgr Jury Gase LBS. ted \by the
tk ok i 43 ; * i 4

Dean

 

Tdentilication INO. 30435/
LAUREN M. SHERMAN
Identification No. 323691
§ Penn Center
1628 J.F.K. Boulevard
Suite 2200
Philadelphia, PA 19103
(215) 665-1100
MICHAEL KARASIK and LYNN KARASIK, h/w
110 Iris Lane
Wynnewood, PA 19096

VS.
INFRASOURCE CONSTRUCTION LLC
6301 JAMES A REED RD
KANSAS CITY MO 64133

and

    
  

 

   
   

2
a er
aera

Attorneys for Plaintiff

COURT OF COMMON PLEAS
PHILADELPHIA COUNTY

INFRASOURCE CONSTRUCTION SERVICES LLC

6511 STATESVILLE RD
CHARLOTTE NC 28269

and
INFRASOURCE INSTALLATION LLC
6511 STATESVILLE RD
CHARLOTTE NC 28269
[SEE ATTACHED RIDER]

TERM, 2019
NO.

COMPLAINT — CIVIL ACTION
2S PREMISES LIABILITY

 

NOTICE

You have been sued in court. Ifyou wish lo defend against the
claims set forth in the following pages, you must take action within
twenty (20) days after this complaint and notice are served, by entering
a written appearance personally or by attorney and filing in writing
with this court your defenses objections to the claims set forth against
you, You are warned that if you fail to do so, the case may proceed
without you and a judgment may be entered against you by the court
without further notice for any moncy claimed in the complaint or for
any other claim or relief requested by the plaintiff. You may lose
money or properly or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOUR LAWYER AT
ONCE. If YOU DONOT HAVER A LAWYER OR CANNOT
AFFORD ONE, GO TO OR TELEPHONE THE OFFICE SET
FORTH BELOW TO FIND GUT WHERE YOU CAN GET
. LEGALHELP.
PHILADELPHIA BAR ASSOCIATION
LAWYER REFERENCE SERVIE
ONE READING CENTER
PHILADELPHHA, PA = 19107
(215) 238-1701

 

 

AVISO

Le han demandado a usted en la corte, Si usted quierc
defenderse de ests demandns expuestas en las paginas siguientes,
usted tiene veinte (20) dins de plazo al partir de Ia fecha de lademanda
y la notification, Hace falta asentar una comparencia escrila o en
persona o con im abogado y entregar a la corte en forma eserita sus
defensas o sus objeciones a las demandas en contra de su persona,
Sea avisndo que si usted no se defiende, la corte tomara medidas y
puede continuar fa demanda en contra suya sin previo aviso 0
notificacion, Ademas, la corte puede dedidir a favor del demandante
y require que usted cumpia con todas las provisiones de esta demanda.
Usted puede perder dinero 0 sus propicdades u otros derechos
importantes para usted,

LLEVE ESTA DEMANDA A UN ABOGADO
INMEDIATAMENTE, SI NO TIENE ABOGADO O SINO
TIENE EL DINERO SUFICIENTE DE PAGAR TAL
SERVICIO, VAYA EN PERSONA O LLAME FOR
TELEFONO A LA OFICINA CUYA DIRECCION SE
ENCUENTRA ESCRITA ABAJO PARA AVERIGUAR
DONDE SE PUEDE CONSEGUIR ASISTENCIA LEGAL.
ASOCIACION DE LICENCIADOS DE FILADELFIA
Servicio De Referencia E Informacion Legal
One Reading Center
Filadelfia, PA 19107
Telefono: (215) 238-1701

 

 

Case ID; 190904721
 

Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 14 of 21

RIDER

INFRASOURCE
C/O CORP SERVICE CO -----
2595 INTERSTATE DR, STE 103

WINDSOR FARMS PA ma 10
And
INFRASOURCE, a Quanta Services company

600 Clark Avenue

Suite 3

King of Prussia, Pennsylvania 19406
And

QUANTA SERVICES, INC.

2800 Post Oak Blvd., Suite 2600

Houston, Texas 77056

 

Case ID: 190904721
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 15 of 21

CIVIL ACTION
1. Plaintiffs, Michael Karasik and Lynn Karasik h/w, are adult individuals
residing at the above stated address.
2. Defendant, Infrasource Construction LLC. is a corporation and/or similar

business entity authorized to do business in Philadelphia County, Pennsylvania with offices located

at the above referenced address and at all times pertinent hereto owned, operated, maintained,

| possessed, repaired, managed and controlled the street identified as the area where plaintiff fell in

this action.

- 3, Defendant, Infrasource Construction Services LLC. is a corporation and/or similar

‘business entity authorized to do business in Philadelphia County, Pennsylvania with offices located

at the above referenced address and at all times pertinent hereto owned, operated, maintained,
possessed, repaired, managed and controlled the street identified as the area where plaintiff fell in
this action.

4. Defendant, Infrasource Installation LLC is a company agency, corporation entity
with a principle place of business located at the above referenced address and at all times pertinent
hereto owned, operated, maintained, possessed, repaired, managed and controlled the street
identified as the area where plaintiff fell in this action.

De Defendant, Infrasource is a company agency, corporation entity with a principle
place of business located at the above referenced address and at all times pertinent hereto owned,
operated, maintained, possessed, repaired, managed and controlled the street identified as the area
where plaintiff fell in this action.

6, Defendant, Infrasource, a Quanta Services Company is a company agency,
corporation entity with a principle place of business located at the above referenced address and

at all times pertinent hereto owned, operated, maintained, possessed, repaired, managed and

Case ID: 190904721
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 16 of 21

controlled the street identified as the area where plaintiff fell in this action. |

7. Defendant, Quanta Services, Inc. is a company agency, corporation entity with a
principle place of business located at the above referenced address and at all times pertinent hereto
owned, operated, maintained, possessed, repaired, managed and controlled Infrasource and the
street identified as the area where plaintiff fell in this action.

8. On or about December 7, 2017 Plaintiff, Michael Karasik, was lawfully traversing
in the area located at 1501. Locust Street in the City and County of Philadelphia, Commonwealth
of Pennsylvania, when he was caused to trip and fall as a result of a dangerous and defective

sidewalk and grate causing him to suffer severe personal injuries set forth more particularly

 

hereinafter.
COUNT I
MICHAEL KARASIK V. ALL NAMED DEFENDANTS
9, Plaintiffs hereby incorporate by reference paragraphs | through 6 as though same

were fully set forth at length herein.

10. At all times pertinent hereto, Defendants jointly and severally owned, operated,
maintained, controlled, possessed and were responsible for conditions at the aforesaid location. .
11: The servants, agents, workmen and/or employees of the defendants who controlled

the premises knew or should have known of the dangerous condition which caused the aforesaid

accident.

12. The aforesaid dangerous condition existed for a sufficient period of time so as to
constitute notice to the defendants of the existence of same.
13. The defendants had sufficient opportunity to eliminate, abate, resolve and/or correct

the dangerous condition existing on the property so as to prevent and/or minimize the aforesaid

Case ID: 190904721
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 17 of 21

dangerous condition.

14. _ All the acts and omissions of the defendants were committed by the defendants by
and through their agents, servants, workmen and employees and other individuals acting on behalf
of and for the benefit of the defendants.

15. The aforesaid incident was a direct and proximate result of the negligence and
carelessness of the defendants, such negligence and carelessness consisting of the following:

(a) they failed to inspect;
(b) they failed to cure the defect;
(c) _ they failed to use proper materials;
(d) they failed to monitor the area;
(e) they failed to cordon off the area;
(f) they failed to provide safe crossing and walkways;
(g) they failed to use appropriate materials;
(h) they failed to have proper staff and employees;
(i) they failed to train their staff and employees;
(j) they failed to repair;

16. The As a result of the aforesaid accident, Plaintiff Michael Karasik was caused to
sustain serious and permanent injuries to his face, nose, forehead, brain, spine and fracture of right
wrist, cervical and lumbar injuries they may require surgical intervention and other injuries known
and unknown all which have caused and may cause in the future great pain and suffering and agony
and deprivation of his normal mode of living and loss of earnings and/or earning power and the
enjoyment of life. Some or all of the aforesaid injuries are or have worsened and/or exacerbated
a pre-existing conditions.

17. As a further result of the aforesaid accident, Plaintiff Michael Karasik has suffered

Case ID: 190904721
 

Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 18 of 21

a concussion and brain impairment.

18. Asa further result of the aforesaid accident, Plaintiff Michael Karasik has sustained
permanent facial disfigurement.

19, Plaintiff is entitled to make a claim since there is an excess of $1,500.00 in medical
expenses and Plaintiff suffered a permanent impairment of a bodily function.

20. As a further result of the aforesaid accident and injuries, Plaintiff has suffered
permanent injury and disability as well as embarrassment, humiliation and loss of life’s pleasures.

21. As a result of the aforesaid injuries, the plaintiff has incurred medical and other
expenses in treating himself and may be obliged to-incur additional expense in the future.

WHEREFORE, Plaintiff, Michael Karasik, demands judgment of the defendants, jointly

and severally, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

COUNT If

LYNN KARASIK v. ALL NAMED DEFENDANTS
Loss of Consortium

22. Plaintiff, Lynn Karasik, incorporates by reference each and every averment
contained in paragraphs 1 through 21, inclusive of the instant Complaint as though the same were
hereinafter fully set forth. |

23. At all times pertinent hereto, Plaintiff, Lynn Karasik was the lawful wife of
Plaintiff, Michael Karasik.

24. As a result of the aforesaid accident, Plaintiff, Lynn Karasik suffered loss of
society, companionship, consortium and other pleasures to wife and husband relationships.

25, Asa further result of the aforesaid accident, Plaintiff, Lynn Karasik may be obliged

to incur medical expenditures in treating her husband and may be obliged to incur in the future to

Case ID: 190904721
 

Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 19 of 21

her great financial detriment and loss.
WHEREFORE, Plaintiff, Lynn Karasik, demands judgment against the defendants,

jointly and severally, in a sum in excess of Fifty Thousand ($50,000.00) Dollars.

 

|
DAVID, \SHERMAN, ESQUIRE
Attorney \foy Plaintiff

.

Case ID: 190904721
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 20 of 21

I, Michael Karasik hereby verify that the statements made in the foregoing Civil Action
Complaint, are true and correct to the best of my information, knowledge and belief after
reasonable inquiry. I understand that statements made herein are subject to the penalties of 18 Pa

C.S.A, Section 4904, relating to unsworn falsification to authorities.

pf et

 

Michael Karasik

DATED: f)-2-20/7

Case ID: 190904721
Case 2:19-cv-04843-PBT Document1 Filed 10/16/19 Page 21 of 21

  

 

ryt

* 5
mesa

CER

    

 

Sea

HERMAN & GABAY

 
  
 

(Ne:

May mers Coen mens aah ere eerie OT

FIRST-CLASS MAIL

aahOO07.10°.

Hasler
40/04/2019 __
(ies re

   
   

| rate Md ZIP 19103
sane ae 011E11680291
d CE .

TLEVARD « SUITE 2200 so18 1830 Oo00 beeo ioe
IRLPHIA, PA 191.03
TED
Infrasource Canam LLC
James A Reed Re -
- City] ddasie SO NEE 2. HAM AGUA? G87 19
ansas BH ig SENDER “OF HEW ADDRESS
tT URCE INC
eA OLLEGE BLYD
. LENEXA KS 66219~1367
| REZL9L36: *9597-059557-04-42
WD Ze &E2Z191356788 a
wewnae cae abate | AAA Py TULL sth lll alideall uldabyesy at

(Se yey) hay LS.

“Hepa BISBEE ES es] - oo .

 

 

SENDER: GOMPLETE THIS SECTION

| w Complete items 1, 2, and 3.
@ Print your name and-address on the reverse
so that we can return the card to you.
@ Attach this card to the back of the mailplece,
or-on the front lf space permits.

t

COMPLETE THIS SECTION ON DELIVERY
A. Signature

Xx . 0 Agent }
(1 Addressee |
C. Date of Delivery j

 

B, Recelved by (Printed Nama)

 

 

|

|

|

|

| 1, Article Addressed to:
Infrasource Construction LLC
|. 630] James A Reed Rd

| Kansas City MO 64133

|
|
J
j
|

HOMO OUT

9590 9402 5015 9063 0208 38

D. Is delivery address different from item 17 [1 Yes
It YES, enter dallvery address below: O No

 

 

 

|
|
|
|
|
|
|
4
|

3. Service Type * O Prlarlty Mall Expresa®

O Adult Signature 0 Regletered Mall™

S| Adult Signature Restricted Dellvary O Aegletered Mall Rostrictod
O Gerlified Mali® Deltvery

D Cartified Mall Rostrleted Dellvary oO Rehan? Racelpt for

O Colleot on Delivery Merchandise

 

2, Ariiele Numbar (ransfer.fmm saruies label. —__.-

- 7018 1830 o000 beed 17a

PS Form 381 1, July 2015 PSN 7690-02-000-9063

 

 

 

10. Callect.on Dollvery Restricted Detivary O Signature Confirmation™ |
Mail D Signature Confirmation
Mall Restrloted Delivery Restricted Delivery

Ler

Damastio coe Recslpt

WL apie Lie ee ees see

|
{
|
|
worth ee A

a ea

.
